Citation Nr: 0113598	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  94-06 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant served on active duty from December 1954 to 
November 1957 and from September 1959 to October 1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1993 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in part, denied entitlement 
to service connection for PTSD.  The issue was remanded by 
the Board in January 1996.  In an April 1999 decision, the 
Board denied entitlement to service connection for PTSD.  

The appellant appealed the Board's denial to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Board's decision was vacated pursuant to a December 2000 
Order, following a Joint Motion for Remand and to Stay 
Further Proceedings.  In that joint motion, the parties 
requested that the Court vacate the Board's April 1999 
decision regarding the denial of service connection for PTSD 
and remand the matter so that the Board could consider the 
appellant's claim under the revised regulations applicable to 
this issue and for clarification of a diagnosis made in 1994 
to conform with the revised diagnostic criteria found in the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  The Court granted the joint motion and remanded the 
case to the Board.


REMAND

The Joint Motion for Remand and to Stay Further Proceedings 
upon which the Court's December 2000 order was based has 
outlined two bases in support of the remand.  Of record is a 
report of a May 1994 VA psychiatric examination conducted by 
P. S., M.D.  At that time the diagnosis was PTSD which was 
atypical, but definitely present.  The psychosocial stressors 
were severe.  There were many surpressed and repressed 
feelings about Vietnam.  This diagnosis does not conform to 
the current medical terminology found in DSM-IV.

VA amended the regulations addressing mental disabilities, 
effective on November 7, 1996.  The new regulations, 
specifically 38 C.F.R. §§ 4.125 (2000) and 4.130 (2000), now 
refer to DSM- IV.  They previously referred to DSM-III. 
According to § 4.125(a), if the diagnosis of a mental 
disorder does not conform to DSM-IV or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a) (2000).

38 C.F.R. § 3.304 (f) (2000) was also revised.  Under the old 
regulation service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressors actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.

Under the amended regulation, service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In West v. Brown, 7 Vet.App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

In this regard, the veteran's DD 214 reflects that he retired 
from the military as an officer.  His MOS was Field Medical 
Assistant.  The record indicates that while in Vietnam the 
veteran served as an executive officer of a medical company 
subsequently as a commanding officer of a medical company.  
His reported stressors included taking care of dead bodies, 
and placing them in body bags.  

In January 1998 the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), in response to a request from the 
RO, indicated that the veteran's service in Co. A, 326th 
Medical Battalion would have involved treating patients who 
were sick, injured or wounded in action.  It was likely that 
the veteran witnessed and at times assisted with the 
casualties.  Accordingly the Board finds that the reported 
stressors as they relate to his duties in a medical company 
have been verified.  

The evidence shows that the veteran was apparently examined 
by two VA psychologists in March 1998.  One examiner 
indicated that there was no psychiatric diagnosis.  The 
examiner suspected that the veteran had repressed many of his 
memories.  The veteran has continued to receive treatment at 
a VA facility for several problems.  In August 1999 he was 
diagnosed with PTSD.  In April 2000, the diagnosis was 
hypomanic mood in the context of longstanding PTSD.  As such, 
the Board is of the opinion that a current VA examination is 
warranted.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, the case is remanded for the following:

1.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
treatment for his psychiatric illness 
which have not been previously submitted.

2.  The RO must attempt to obtain a 
clarification of the diagnosis made by 
the VA examiner, Dr. P. S., at the time 
of the May 1994 VA examination.  If Dr. 
S. is employed by the VA, the claims 
folder should be forwarded to DR.P. S. to 
substantiate his diagnosis in conjunction 
with DSM IV.  Dr. P. S. should also be 
asked if his May 1994 diagnosis satisfied 
the criteria for PTSD pursuant to DSM 
III.  Should Dr. S. be unavailable, the 
RO must document all efforts made to 
secure such clarification.  

3.  The RO should request the VA medical 
facility in Bay Pines, Florida to furnish 
copies of any additional medical records 
covering the period from April 2000 to 
the present.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, a VA examination should 
be conducted by a board of two 
psychiatrists in order to determine the 
nature and severity of any psychiatric 
disorder, to include PTSD.  All special 
studies and psychological testing and 
evaluations deemed necessary should be 
performed.  The claims folder and a copy 
of this remand must be made available to 
the examiners for review prior to their 
conducting their examination and this 
fact should be reflected in the 
examination report.  The examiners should 
be informed that the stressors regarding 
the veteran's exposure to dead, injured, 
and disabled soldiers in the context of 
his duties in a medical company have been 
verified.  In rendering a diagnosis the 
examiners are requested to consider both 
DSM III and DSM IV.

If PTSD is diagnosed it is requested that 
the psychiatrists comment explicitly upon 
whether there is a link between inservice 
verified stressors and the current 
diagnosis of PTSD.  A complete rational 
for any opinion expressed should be 
included in the examination report. West 
v. Brown, 7 Vet.App. 70 (1994)

5.  Thereafter, the RO should 
readjudicate this claim, to include 
consideration of the revised 38 C.F.R. 
§ 3.304 (f).  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




